Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the Amendment filed on December 21, 2021, which paper has been placed of record in the file.
2.        Claims 1-20 are pending in this application.



Information Disclosure Statement
3.        The information disclosure statements (IDS) submitted on January 20, 2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


                     

Allowable Subject Matter/Reasons for Allowance
4.       Claims 1, 11, and 20 are eligible according to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) because the claims recite significantly more than the abstract idea and integrate the abstract idea into a practical application, specially the training a data model with the historical order information to configure the data model to determine statistics associated with at least one supplier of the SKU and an expected demand of the SKU; assigning, based on the profile of each fulfillment center, a portion of the regional target inventory to each fulfillment center; and stocking a number of SKUs in each fulfillment center based on the portion (claims 1 and 11); training a data model with the historical order information to configure the data model to determine statistics associated with at least one supplier of the SKU and an expected demand of the SKU; assigning, based on the profile of each fulfillment center, a portion of the regional target inventory to each fulfillment center; and based on a determination that the current inventory does not meet the assigned portion, controlling an inbound flow of a SKU at each fulfillment center until the current inventory of the SKU meets the assigned portion” (claim 20) integrate the abstract idea into a practical application by stocking a number of SKUs in each fulfillment center based on the profiles of a plurality of fulfillment centers that are generated using information determined by training a data model with the historical order information. Thus, the claims are eligible.
5.         Claims 1, 11, and 20 are allowed over the prior arts cited records.         
            The closest prior arts are:
            1) Wang et al. (US 2021/0110461) disclose computer-implemented systems and methods for intelligent generation of purchase orders are disclosed. The systems and methods may be configured to: receive one or more demand forecast quantities of one or more products, the products corresponding to one or more product identifiers, and the demand forecast quantities comprising a demand forecast quantity for each product for each unit of time; receive supplier statistics data for one or more suppliers, the 
           2) Lei et al. (US 2020/0111109) disclose forecasting future demand for an item. The methods receive a regression based demand algorithm for the item that includes the set of features as regression variables and split the data points into a training set and a testing set. Methods assign each of the features of the set of features into one of a plurality of regularization categories and assign a penalty parameter to each of the features subject to regularization. Methods train the demand algorithm using the training set, the penalty parameters and the features to generate a trained demand model. Methods evaluate the trained demand model using the testing set to determine an early drop metric and repeat the assigning each of the features, the assigning the penalty parameter, the training the demand algorithm and the evaluating the trained demand model until the early drop metric meets a threshold.
         3) Dione (US 2018/0276695) discloses  a computer-implemented system for providing a logistic demand forecasting comprising receiving a plurality of electronic receipts, each electronic receipt comprising a plurality of logistic data elements, parsing the electronic receipts to aggregate the logistic data elements, processing the aggregated logistic data elements through a logistics demand forecasting analytics model, the logistics demand forecasting analytics model having been trained using a set 
          Therefore, it is clear from the description of Wang's, Lei’s, and Dione’s inventions that the combination of prior arts do not considered the possibility of: training a data model with the historical order information to configure the data model to determine statistics associated with at least one supplier of the SKU and an expected demand of the SKU; assigning, based on the profile of each fulfillment center, a portion of the regional target inventory to each fulfillment center; and stocking a number of SKUs in each fulfillment center based on the portion, as included in claims 1 and 11; training a data model with the historical order information to configure the data model to determine statistics associated with at least one supplier of the SKU and an expected demand of the SKU; assigning, based on the profile of each fulfillment center, a portion of the regional target inventory to each fulfillment center; and based on a determination that the current inventory does not meet the assigned portion, controlling an inbound flow of a SKU at each fulfillment center until the current inventory of the SKU meets the assigned portion, as included in claim 20.
6.         Claims (2-10) and (12-19) are allowed because they are dependent claims of the allowable independent claims 1 and 11 above, in that order.


                                                            Conclusion
7.          Claims 1-20 are allowed.
8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               January 27, 2022